Citation Nr: 1760032	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss rated 0 percent disabling from December 31, 2009.  In February 2014, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The undersigned remanded this case in September 2014.  
 

FINDINGS OF FACT

At no point is the Veteran's hearing loss shown to be productive of more than Level IV hearing acuity in the left ear or Level II hearing acuity in the right; exceptional patterns of hearing loss are not shown or alleged.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify was satisfied by a January 2010 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations have been conducted in conjunction with this appeal in August 2010, February 2012, and November 2014.  Together, the reports of those examinations describe the Veteran's hearing loss in sufficient detail and include the requisite audiometric findings to apply the pertinent rating criteria.  Moreover, the AOJ has complied with the Board's September 2014 remand that directed the AOJ to ask the Veteran whether he had received any additional evaluation or treatment and obtain records of any such evaluations or treatment (completed in a November 2014 letter to which the Veteran did not respond) and to arrange for a contemporaneous audiological examination (conducted in November 2014).  Notably, the Veteran has not alleged that the examinations have been inadequate, that his disability has worsened since the most recent examination, or that VA has otherwise failed to adequately assist him in this appeal.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration.  Moreover, separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is used when speech discrimination tests are inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  

As an initial matter, the Board finds the audiometric test results in the record, described in further detail below, show the Veteran does not exhibit exceptional hearing impairment as defined in 38 C.F.R. § 4.86.  Moreover, there is no indication in any of the examination reports that he suffered from language difficulties, inconsistency of speech discrimination or audiometric scores, or other problems that would otherwise render the findings inappropriate or invalid.  Therefore, the Veteran's hearing impairment will be assessed based on Table VI alone.  

STRs show the Veteran was given audiometric tests at separation.  However, those tests do not appear to have included Maryland CNC speech recognition tests, and therefore are inadequate for rating purposes under 38 C.F.R. § 4.85.  Consequently, they are not probative evidence here.

On August 2010 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
40
40
LEFT
30
35
35
30
55

Based on these results, the four-frequency average puretone thresholds were 36 in the right ear and 39 in the right.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner noted significant occupational effects due to hearing difficulty.  Under Table VI, these values equate to Level I hearing acuity bilaterally which, in turn, warrants a 0 percent rating under Table VII. 

On January 2012 VA audiological evaluation, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
35
LEFT
25
20
25
25
35

Based on these results, the four-frequency average puretone thresholds were 26 in the right ear and 45 in the left.  The audiologist at the time noted speech discrimination scores of 94 percent at 65 decibels and 96 percent at 75 decibels in the right ear and 44 percent at 65 decibels and 60 percent at 95 decibels in the left.  However, the subsequent clinical summary indicates that the clinically significant scores were 60 percent and 96 percent in the left and right ears, respectively.  The Veteran said his hearing "comes and goes."  Under Table VI, these values equate to Level I hearing acuity in the right ear and Level V in the left which, in turn, warrant a 0 percent rating under Table VII.  Notably, even applying the worse speech discrimination scores (94 and 44 percent) yields Level I hearing acuity in the right ear and Level VII in the left, which still warrants a 0 percent rating under Table VII.

On February 2012 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
30
LEFT
45
45
35
40
35

Based on these results, the four-frequency average puretone thresholds were 24 in the right ear and 39 in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 76 in the left.  Under Table VI, these values equate to Level I hearing acuity in the right ear and Level III in the left which, in turn, warrant a 0 percent rating under Table VII.

At the February 2014 hearing, the Veteran testified that his hearing loss had worsened since his February 2012 examination, and that he had been issued hearing aids.

On November 2014 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
30
35
LEFT
50
50
45
60
65

Based on these results, the four-frequency average puretone thresholds were 34 in the right ear and 55 in the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 in the left.  Under the pertinent rating criteria, these values equate to Level II hearing acuity in the right ear and Level IV in the left which, in turn, warrant a 0 percent rating under Table VII.

After reviewing the audiometric evidence of record, the Board finds there is simply no evidence that shows the Veteran suffered from hearing acuities that would warrant a compensable rating at any point during the period on appeal and there is no other medical evidence in the record that would allow for alternate ratings of such disability.  Therefore, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.

The Board has considered whether the matter of entitlement to a total disability rating based on individual unemployability due to service-connected hearing loss (TDIU) has been raised by the record.  However, a review of the evidence shows that the Veteran's allegations regarding TDIU in the record have attributed his unemployability solely to his service-connected psychiatric disability.  There is no evidence or allegation in the record that even suggests that the Veteran's hearing loss has rendered him unemployable.  Indeed, the only medical opinion addressing the matter is from the November 2014 examiner, who found that the Veteran's hearing loss, while certainly presenting some occupational barriers, would not preclude him from working altogether.  Thus, that matter is not raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Notably, the Veteran has already been granted TDIU in a January 2013 rating decision.  


ORDER

The appeal is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


